In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00088-CR
     ___________________________

     ELBERT FRANKLIN, Appellant

                     V.

          THE STATE OF TEXAS


  On Appeal from the 462nd District Court
          Denton County, Texas
       Trial Court No. F20-180-211


   Before Birdwell, Bassel, and Wallach, JJ.
  Memorandum Opinion by Justice Wallach
                           MEMORANDUM OPINION

      A jury convicted Appellant Elbert Franklin of the second-degree felony of

indecency with a child by contact1 and assessed his punishment at seventeen-and-one-

half years in prison. After sentencing, Franklin appealed. He raises five issues:

      1. The trial court violated his right to confrontation and cross-examination by
         allowing someone to testify about the sexual assault examination other than
         the nurse who performed the examination.

      2. The trial court erred by including lesser-included offenses in the jury charge
         at the State’s request over Franklin’s objection.

      3. The trial court abused its discretion by admitting the complainant’s forensic
         interview (through both the testimony of the interviewer and the video of
         the interview) in its entirety.

      4. The trial court abused its discretion by denying Franklin’s motion for
         continuance—filed after the jury’s guilty verdict but before the punishment
         trial—to secure an expert witness to assist Franklin at the punishment trial.

      5. In the absence of a valid transfer order, the district court in which Franklin
         was tried lacked subject matter jurisdiction.

      We hold (1) Franklin’s right to confrontation and cross-examination was not

violated because the primary purpose of the examination in question was medical, not

forensic; (2) the State has the right to request a lesser-included offense, so the trial

court did not abuse its discretion by including lesser-included offenses in the jury

charge at the State’s request; (3) assuming, without deciding, that the trial court erred

by admitting the complainant’s forensic interview in its entirety, any error was


      1
       See Tex. Penal Code Ann. § 21.11(a)(1), (d).


                                            2
harmless; (4) the trial court did not abuse its discretion by denying Franklin’s motion

for continuance because Franklin knew before the trial began that the trial court had

denied his request for funds to hire the expert; and (5) the allegedly invalid transfer

order became a moot issue after Franklin had been reindicted. Accordingly, we

overrule all five of Franklin’s issues and affirm the trial court’s judgment.

                                      I. Background

        The indictment alleged that Franklin had committed the offense of continuous

sexual abuse of a child, a first-degree felony punishable by imprisonment in the

penitentiary for life or for any term of not more than 99 years or less than 25 years.

See Tex. Penal Code Ann. § 21.02(h). Lesser-included offenses within the indictment

were:

           • aggravated sexual assault of a child, a first-degree felony punishable by
             imprisonment in the penitentiary for life or for any term of years of not
             more than 99 years or less than 5 years and a fine not to exceed $10,000;
             see id. §§ 12.32, 22.021(e); and

           • indecency with a child by contact, a second-degree felony punishable by
             imprisonment in the penitentiary for any term of years of not more than
             20 years or less than 2 years and a fine not to exceed $10,000; see id.
             §§ 12.33, 21.11(a)(1), (d).

See Soliz v. State, 353 S.W.3d 850, 854 (Tex. Crim. App. 2011).

        The complainant, who had just turned fifteen years old at the time of trial,

testified that her stepfather, Franklin, had sexually abused her for “a few years.” After

hearing all the evidence, the jury found Franklin guilty of indecency with a child by



                                             3
contact (and by implication, not guilty of continuous sexual abuse of a child or

aggravated sexual assault of a child) and assessed his punishment at seventeen-and-

one-half years in prison. See Tex. Code Crim. Proc. Ann. art. 37.14; State v. Restrepo,

878 S.W.2d 327, 328 (Tex. App.—Waco 1994, pet. dism’d). On appeal, Franklin does

not challenge the sufficiency of the evidence.

                                      II. Discussion

A. First Issue: Right to Confrontation

      After the complainant made her outcry, she was taken to Julie Carriker, a sexual

assault nurse examiner (SANE), for what Franklin describes as “a forensic interview

and examination.” At trial, however, Carriker was not the testifying witness; rather,

Debbie Ridge, the SANE coordinator, was. Arguing that “[Ridge] wasn’t there; she

didn’t observe anything. She’s not the right witness[,]” Franklin objected on the basis

of the confrontation clause. The trial court overruled Franklin’s objection.

      Franklin argues that while the complainant’s examination was not taken by law

enforcement, “it [was] taken specifically to create evidence used for prosecution.”

Franklin quotes Ohio v. Clark for the proposition that “[i]n the end, the question is

whether, in light of all the circumstances, viewed objectively, the ‘primary purpose’ of

the conversation was to ‘creat[e] an out-of-court substitute for trial testimony.’” 576

U.S. 237, 245, 135 S. Ct. 2173, 2180 (2015) (quoting Michigan v. Bryan, 562 U.S. 344,

358, 131 S. Ct. 1143, 1155 (2011)).



                                            4
      The United States Supreme Court in Crawford v. Washington held that a

defendant’s right to confrontation under the Sixth Amendment is violated when a

witness is permitted to relate out-of-court “testimonial” hearsay statements unless the

declarant is unavailable and the defendant had a prior opportunity to cross-examine

the declarant. 541 U.S. 36, 59, 124 S. Ct. 1354, 1369 (2004); see also De La Paz v. State,

273 S.W.3d 671, 680 (Tex. Crim. App. 2008). Statements are testimonial only when

“the primary purpose of the interrogation is to establish or prove past events

potentially relevant to later criminal prosecution.” Davis v. Washington, 547 U.S. 813,

822, 126 S. Ct. 2266, 2274 (2006). Additionally, the United States Supreme Court has

noted that medical records created for treatment purposes are not “testimonial”

within the meaning of Crawford. Melendez–Diaz v. Massachusetts, 557 U.S. 305, 312 n.2,

129 S. Ct. 2527, 2533 n.2 (2009). Once an objection is made based on Crawford, the

proponent bears the burden to demonstrate its admissibility. De La Paz, 273 S.W.3d at

680–81. We review de novo the trial court’s ruling admitting evidence over a

confrontation objection. Wall v. State, 184 S.W.3d 730, 742 (Tex. Crim. App. 2006).

      While it is true that sexual assault examinations frequently end up as evidence

in criminal trials, their primary purpose is nevertheless not forensic. Rather, as Ridge

testified, their primary purpose is to determine, based on the history that the patient

provides, whether the patient has health issues related to the sexual assault and, if so,

how best to treat them:



                                            5
      [Ridge:] A SANE exam is -- they’re -- there are differences, depending
      on which type of exam. We have two categories, which are acute and
      nonacute, but the similarities between the two are still the same when it
      comes to the physical exam.

            So it’s a head-to-toe assessment of the patient. It is, you know,
      looking at the patient, listening to the -- taking the patient history, the
      medical history, for purpose of treatment, diagnosis.

             We also are looking at other things, like, you know, follow[-]up
      resources for that patient. If it is an acute window, which, by the state of
      Texas, now across the state, is a patient that has been assaulted in less
      than 120 hours. If it is a nonacute, that would be greater than 120 hours.
      And it has varied through the years, but that law just passed in Texas
      across the state in September -- September 1 of 2019.

            [The State:] Okay. And you mentioned that part of the SANE
      exam is getting a history from the patient.

            A. Yes. A medical history.

             Q. Okay. And what is the purpose of getting that history from a
      patient?

              A. The purpose of the -- of obtaining the medical history is the
      same purpose for any patient, whether it’s a sexual assault patient or any
      patient that may even present at ER. You have to have a medical history
      to be able to formulate a treatment plan and diagnosis and be able to
      treat that patient.

            Q. Fair to say that in a SANE exam, or, like you said, in any other
      kind of medical setting, what that patient tells you guides everything that
      you do in treating that patient?

            A. Yes, ma’am.

The patient’s history helps the doctor or nurse to determine how best to treat the

patient. See Nutall v. State, No. 10-19-00359-CR, 2021 WL 3773558, at *2 (Tex.



                                           6
App.—Waco Aug. 25, 2021, no pet.) (mem. op., not designated for publication).

Ridge read to the jury the medical history that the complainant provided.

      Other aspects of Ridge’s testimony suggested that there was a forensic element

to the process. Ridge described a SANE as “a registered nurse who is specially trained

to conduct medical forensic examinations on patients that present with the complaint of

sexual assault.” [Emphasis added.] In the same vein, when the sexual assault was

acute, Ridge acknowledged that the SANE collected evidence:

      So the difference in that acute, it’s performed in a hospital setting in one
      of our rooms, and that particular exam would have evidence collection.
      So there would be a kit, which is called a sexual assault kit, that has --
      they’re like Q-tips. So it’s, like, several Q-tips, different pieces of things
      that we can collect evidence which would be appropriate for that patient,
      child or adult.

Later, however, Ridge drew a line between forensic and medical examinations and

indicated that the sexual assault examination was on the medical side:

      [Defense counsel:] Right. So the physical findings are clinically
      insignificant, fair to say, with regard to whether or not anything
      happened?

              [Ridge:] I don’t know if I’d call it insignificant. I think that the
      clinical findings -- are you talking about just the physical findings?

             Q. Yes.

             A. Because clinically, the medical history is the most important
      piece of this for a child.

             Q. Correct. The physical findings, yes.

            A. The physical findings do not dictate whether an assault
      occurred or not just because there’s an absence of injury.

                                            7
                Q. So the statements that are made by the alleged victim, that is
          what controls the narrative here, not the -- not the physical findings?

                 A. Well, it’s not a statement. I don’ t take statements, nor do I do
          interviews. So as a nurse, as a medical provider, we take a medical
          history.

          Overall, however, the primary purpose of Carriker’s examination was medical.

Because there was evidence before the court that the purpose of the examination was

to render medical treatment to the complainant, we hold that the trial court did not

err in admitting Ridge’s testimony, which was necessarily based on Carriker’s

examination report. See Kirkman v. State, No. 01-18-00978-CR, 2020 WL 2026372, at

*5 (Tex. App.—Houston [1st Dist.] Apr. 28, 2020, pet. ref’d) (mem. op., not

designated for publication); Metoyer v. State, No. 13-18-00573-CR, 2019 WL 3331634,

at *2 (Tex. App.—Corpus Christi–Edinburg July 25, 2019, pet. ref’d) (mem. op., not

designated for publication); Garrett v. State, No. 12-15-00208-CR, 2017 WL 1075710,

at *3 (Tex. App.—Tyler Mar. 22, 2017, no pet.) (mem. op., not designated for

publication); Berkley v. State, 298 S.W.3d 712, 715 (Tex. App.—San Antonio 2009, pet.

ref’d).

          We overrule Franklin’s first issue.

B. Second Issue: Lesser-Included Offenses

          In Franklin’s second issue, he contends that the trial court erred by submitting

lesser-included offenses in the jury charge at the State’s request. Franklin objected that



                                                8
whether to request a lesser-included offense in the jury charge was strictly the

defendant’s option. The trial court overruled Franklin’s objection.

       The State is allowed to seek and obtain a lesser-included offense conviction.

Grey v. State, 298 S.W.3d 644, 651 (Tex. Crim. App. 2009); Villarreal v. State, No. 02-

19-00405-CR, 2021 WL 1323414, at *2 (Tex. App.—Fort Worth Apr. 8, 2021, pet.

ref’d) (mem. op., not designated for publication). The trial court thus did not abuse its

discretion by submitting lesser-included offenses at the State’s request.

       We overrule Franklin’s second issue.

C. Third Issue: Forensic Interview

       In Franklin’s third issue, he argues that the trial court erred in admitting the

complainant’s entire forensic interview. Unlike the medical examination in Franklin’s

first issue, the interview in question in his third issue was genuinely forensic.

       Before these criminal proceedings started, Child Protective Services had

performed an investigation on the complainant’s family, and on March 14, 2018, a

CPS representative had interviewed the complainant. During that interview, the

complainant denied any physical, sexual, or emotional abuse.

       Shortly thereafter, however, on March 20, 2018, the complainant made an

outcry to her mother. A few days later, the complainant was forensically interviewed.

This forensic interview is the one about which Franklin complains.

       Priscilla Valenzuela conducted a forensic interview of the complainant on

March 23, 2018, at the Children’s Advocacy Center for North Texas. She explained,

                                             9
“The purpose of the interview is to gather information from a child or adolescent

whenever there are any allegations of abuse or neglect -- so we talk to them in a

neutral, nonleading way -- and to also reduce the number of times a child is

interviewed.” Valenzuela testified that the complainant made an outcry, identified

Franklin as the perpetrator, and gave a general time frame during which the abuse

occurred.

      When the State attempted to introduce a video of the March 23, 2018

interview, Franklin objected that Valenzuela was not the outcry witness and that the

video was hearsay. See Tex. Code Crim. Proc. Ann. art. 38.072; Tex. R. Evid. 801, 802.

The trial court admitted the video, and it was played to the jury. On appeal, the State

maintains that the video was admissible as showing prior consistent statements to

rebut an express or implied charge that the complainant had recently fabricated or had

acted from a recent improper influence or motive to testify. See Tex. R. Evid.

801(e)(1)(B).

      Assuming, without deciding, that the trial court erred by admitting Valenzuela’s

testimony and the video, we hold that any error was harmless. See Tex. R. App. P.

44.2(b). The complainant testified that Franklin had sexually abused her on many

occasions over a lengthy period. Franklin, who testified, denied sexually abusing the

complainant and asserted that the complainant’s testimony was inconsistent and




                                          10
should not be believed. 2 The jury heard the complainant’s testimony, the outcry

witness’s (the complainant’s mother’s) testimony, and the evidence from the sexual-

assault examination. Thus, even without the forensic interview, the jury had evidence

before it that the complainant was alleging that Franklin had sexually abused her many

times over many months. The jury, however, did not convict Franklin of continuous

sexual abuse of a child. The jury did not even convict Franklin of aggravated sexual

assault of a child. Rather, the jury convicted Franklin of one instance of indecency

with a child by contact. From that, we conclude that the jury disbelieved—or

entertained a reasonable doubt as to the truth of—a great deal of the complainant’s

testimony. In that context, we fail to see how the admission of Valenzuela’s testimony

or the video of the forensic interview had any impact whatsoever. See id.

      We overrule Franklin’s third issue.



      2
         The January 31, 2020 reindictment suggests perhaps that the complainant had
changed her story since the case had begun. The original September 14, 2018
indictment alleged that Franklin had committed the offense of continuous sexual
abuse of a child by committing two or more acts of indecency with a child by contact
over a period of thirty days or more. In contrast, the January 31, 2020 reindictment
alleged that Franklin had committed the offense of continuous sexual abuse of a child
by committing two or more acts of indecency with a child by contact or aggravated
sexual assault of a child. On the other hand, when a child’s testimony varies, the
variance is not necessarily the product of manipulation. The complainant’s counselor
testified that disclosure was a process and that some children found some sexual acts
more embarrassing than others. The sexual assault nurse examiner testified that
children may be embarrassed and may want to simply keep the abuse a lifelong secret.
When testifying, the complainant said that she did not like to talk about his private
area touching her private area because it was “just too embarrassing.”


                                            11
D. Fourth Issue: Continuance

      After the jury had returned a guilty verdict but before the trial on punishment,

Franklin moved for a continuance of the punishment proceedings to obtain the

assistance of an expert witness. The trial court denied that request.

      We review a trial court’s ruling on a motion for continuance for an abuse of

discretion. Kinnett v. State, 623 S.W.3d 876, 906 (Tex. App.—Houston [1st Dist.] 2020,

pet. ref’d). The Texas Code of Criminal Procedure addresses the standard when a

party moves for a continuance after trial has begun:

            A continuance or postponement may be granted on the motion of
      the State or defendant after the trial has begun, when it is made to
      appear to the satisfaction of the court that by some unexpected
      occurrence since the trial began, which no reasonable diligence could
      have anticipated, the applicant is so taken by surprise that a fair trial
      cannot be had.

Tex. Code Crim. Proc. Ann. art. 29.13.

      Here, Franklin cannot show that something unexpected occurred after the trial

had begun. In his “Ex Parte Motion for Expert Witness Funding to Obtain Imag[ing]

of Defendant’s Brain Using fMRI”—filed over two months before trial—Franklin

had requested the same assistance from an expert. In his ex parte motion, Franklin

had requested expert-witness funding of $20,000 to obtain an fMRI imaging of his

brain. Franklin’s motion for continuance requested the same relief. Consequently,

Franklin knew before trial began that the trial court had not authorized the $20,000 to




                                           12
have an fMRI analysis performed. We hold that the trial court did not abuse its

discretion. See id.

       We overrule Franklin’s fourth issue.

E. Fifth Issue: Subject Matter Jurisdiction

       Franklin contends that the court in which his case was tried—the 462nd

District Court—did not have subject matter jurisdiction over his case because the

court that had transferred his case to the 462nd District Court—the 211th District

Court—had itself never properly obtained jurisdiction over his case. To understand

Franklin’s argument requires following the trek of Franklin’s case through three

district courts—the 158th, the 211th, and 462nd District Courts.

       Franklin’s original indictment was filed on September 14, 2018, in the 158th

District Court as cause number F18-2508-158. Thereafter, on October 8, 2018, the

local administrative judge transferred Franklin’s case from the 158th District Court to

the 211th District Court (the October 8, 2018 transfer order). This is the transfer

order with which Franklin finds fault.

       Still later, however, Franklin was reindicted. The reindictment was filed on

January 31, 2020, in the 211th District Court under cause number F20-180-211.

       Less than a month later, on February 20, 2020, Franklin’s cause number F20-

180-211 was transferred from the 211th District Court to the 462nd District Court

(the February 20, 2020 transfer order). Both the sending and receiving judges signed

this order. Franklin does not dispute the validity of the February 20, 2020 transfer

                                          13
order. The 462nd District Court ultimately tried Franklin’s case under cause number

F20-180-211.

       Franklin contends that (1) because neither the judge of the 158th District Court

nor the judge of the 211th District Court signed the October 8, 2018 transfer order,

the 211th District Court never properly acquired jurisdiction and (2) the 211th

District Court—never having properly acquired jurisdiction—was powerless to

transfer his case to the 462nd District Court. Franklin further contends that he

preserved this issue because a few days before trial in the 462nd District Court, he

filed a plea contesting that court’s jurisdiction. The 462nd District Court denied

Franklin’s plea.

       As a preliminary matter, although Franklin frames his issue as one involving

subject matter jurisdiction, the fact that a transfer order contains error or is missing

entirely is a procedural matter, not a jurisdictional one. Evans v. State, 61 S.W.3d 688,

690 (Tex. App.—Fort Worth 2001, no pet.). Article 4.05 of the Texas Code of

Criminal Procedure vests district courts with original jurisdiction in felony, criminal

cases. Tex. Code Crim. Proc. Ann. art. 4.05. Thus, all three district courts in question

had jurisdiction over both Franklin and the offense charged. See Evans, 61 S.W.3d at

690. If a trial court lacks jurisdiction over the defendant or the offense charged (which

is not the case here), its judgment is void, but an error or irregularity involving

statutory procedure—such as the error that Franklin alleges—generally renders a



                                           14
judgment merely voidable, not void. See id. As noted earlier, Franklin contends that he

preserved his complaint in the 462nd District Court.

      Section 24.003 of the Texas Government Code authorizes a district judge to

transfer a criminal case to another district court provided that the judge of the court

to which the case is transferred consents. Tex. Gov’t Code Ann. § 24.003(b)(1), (b-1).

Franklin’s complaint is that the October 8, 2018 transfer order was signed by an

administrative judge and not by the judges of the two courts involved—the 158th and

the 211th District Courts. Franklin concludes that the October 8, 2018 transfer order

thus does not comply with the Texas Government Code.

      Any error in the October 8, 2018 order transferring the original indictment

from the 158th District Court to the 211th District Court was mooted when Franklin

was later reindicted in the 211th District Court. A reindictment is a new indictment.

Mitchell v. State, No. 02-19-00267-CR, 2021 WL 4205008, at *1 n.1 (Tex. App.—Fort

Worth Sept. 16, 2021, no pet.) (mem. op., not designated for publication); Wisenbaker

v. State, 782 S.W.2d 534, 536 (Tex. App.—Houston [14th Dist.] 1989, no pet.). Thus,

at the time of the February 20, 2020 transfer order, the 211th District Court’s

jurisdiction was based on the January 31, 2020 reindictment, not on the October 8,

2018 transfer order. See Tex. Code Crim. Proc. Ann. art. 4.16.

      We overrule Franklin’s fifth issue.




                                            15
                                  III. Conclusion

      Having overruled Franklin’s five issues, we affirm the trial court’s judgment.



                                               /s/ Mike Wallach
                                               Mike Wallach
                                               Justice


Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 25, 2022




                                          16